GREEN, OLIVER L., Senior Judge.
Stephen Kiselyk challenges his convictions and sentences for various drug offenses. We affirm Kiselyk’s convictions without discussion. However, we reverse Kiselyk’s sentences and remand for entry of a written sentence that comports with the trial court’s oral pronouncement.
Kiselyk pleaded no contest to one count of trafficking in methamphetamine, one count of possession of LSD, one count of possession of hydrocodone, one count of possession of alprazolam, one count of possession of marijuana, and one count of possession of drug paraphernalia. The trial court orally sentenced Kiselyk to seventy-five months on the trafficking conviction, concurrent thirty-six-month sentences on the possession of LSD, hydrocodone, and alprazolam convictions, and time served on the possession of marijuana and drug paraphernalia convictions. However, the written sentence imposed a seventy-five-month sentence not only on the trafficking conviction, but also on the convictions for possession of LSD, hydrocodone, and alprazolam. Because the oral pronouncement of sentence controls over the written judgment, see Allen v. State, 787 So.2d 884, 885 (Fla. 2d DCA 2001), we reverse Kiselyk’s sentences and remand to the trial court with instructions to enter a written sentence that comports with its oral pronouncement.
Affirmed in part, reversed in part, and remanded.
SILBERMAN and KELLY, JJ„ concur.